NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT


                              No. 09-3134


                       SALVATORE AURELIO;
                        KATHLEEN AURELIO,

                                     Appellants

                                   v.

     BOARD OF EDUCATION OF THE BOROUGH OF CARTERET;
         KEVIN AHEARN, Superintendent in his Official Capacity
   and Individual Capacities; KATHY SKOBO, Assistant Superintendent,
                                    in her
                 Official Capacity and Individual Capacity;
  DENNIS CHEREPSKI, President; FRED GERSTLER, Vice-President;
LARRY ALEKSANDRICH; JAMES FRUSCELLA; CHRISTOPHER FIORE;
  DONNA KENNEY; DENISE SANFILIPPO; MARY ROSE AMISTAD;
              GREG SETAR, Individually and in their Official
                        Capacities as Board Members


             On Appeal from the United States District Court
                     for the District of New Jersey
                       (D.C. Civ. No. 06-03146)
                Honorable Jose L. Linares, District Judge


            Submitted Pursuant to Third Circuit LAR 34.1(a)
                            March 9, 2010


     BEFORE: MCKEE, BARRY, and GREENBERG, Circuit Judges

                         (Filed: April 6, 2010 )
                                OPINION OF THE COURT


GREENBERG, Circuit Judge.

       This matter comes on before this Court on an appeal brought by plaintiffs-

appellants Salvatore and Kathleen Aurelio from an order of the District Court entered on

June 23, 2009, granting summary judgment to defendants-appellees Board of Education

of the Borough of Carteret, in Middlesex County, New Jersey, the members of the Board

of Education, and certain school officers. The action arose out of a chance encounter at

the Columbus School, a public school in Carteret, between Salvatore Aurelio, a

maintenance worker at the school, and Allyson Thompson, a teacher at the school. The

encounter led to a dispute that was related to an effort by the Carteret Education

Association to apply in practice a “work to rule” policy that sought to enforce the terms of

its contract with the Board of Education strictly with respect to the employees’ starting

time for performance of their duties. Inasmuch as the District Court in its opinion

granting summary judgment described the dispute in detail, we need not repeat what it

said. Rather, it is sufficient to note that this chance encounter has led to state and federal

litigation as well as administrative proceedings before the New Jersey Public

Employment Relations Commission concerning unfair labor practices and arbitration of a

grievance that the Carteret Education Association filed on behalf of Salvatore Aurelio.

       In this federal litigation Salvatore Aurelio sought relief pursuant to 42 U.S.C. §



                                               2
1983 and the Due Process Clause of the Fourteenth Amendment and both Aurelios sought

relief under the New Jersey Law Against Discrimination, N.J. Stat. Ann. § 10:5-1 et seq.

(West 2002). The Aurelios charged that appellees acted unlawfully in disciplining

Salvatore Aurelio by changing his working hours, improperly investigating him, and not

renewing Kathleen Aurelio’s contract as a para-professional at the Columbus School.

The District Court had jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1367, and,

inasmuch as the District Court entered a final judgment, we have jurisdiction under 28

U.S.C. § 1291.

       On this appeal the Aurelios contend that the District Court erred in granting

summary judgment to appellees because “there were clearly genuine issues of material

fact in dispute” and the Court “made numerous findings of fact that were clearly in the

jury[’s] province.” Appellants’ br. at 13. Salvatore Aurelio also contends that the

District Court erred in denying him the benefit of an inference in his favor on account of

spoliation for which he believes appellees were responsible or at least chargeable. We

believe that Salvatore Aurelio is raising the spoliation issue because he is of the view that

the inference that he seeks to be drawn would defeat appellees’ motion for summary

judgment. See Byrnie v. Town of Cromwell, Bd. of Educ., 243 F.3d 93, 110 (2d Cir.

2001). Substantively, Salvatore Aurelio argues that the Court erred in rejecting his due

process claim and both Aurelios contend that the Court erred in rejecting their claims

under the Law Against Discrimination. We are exercising plenary review on this appeal,



                                              3
see Startzell v. City of Philadelphia, 533 F.3d 183, 192 (3d Cir. 2008), except that on the

spoliation issue we are exercising an abuse of discretion standard of review because the

District Court used its discretion in considering that issue. See In re Hechinger Inv. Co.,

489 F.3d 568, 574 (3d Cir. 2007).

       We will affirm substantively for the reasons that the District Court set forth in its

comprehensive opinion granting appellees summary judgment and rejecting the spoliation

claim but add the following. Even though it granted appellees summary judgment the

District Court recognized that there were disputes of fact between the parties, a view of

the case that we share. Moreover, we acknowledge that in some circumstances these

disputes might be important. For example, there is a dispute concerning what Salvatore

Aurelio and Thompson said at their encounter underlying this litigation. Nevertheless, in

considering the factual disputes we recognize that a dispute of fact is material to a court

considering a motion for summary judgment only in the context of the particular claim

that the court is considering. Here the disputes of fact were not material as the Court

adjudicated the matter through the application of legal principles predicated on facts that

could not be disputed. Inasmuch as we conclude that the Court reached the correct legal

result we are constrained to affirm the order for summary judgment.

       As we have indicated, the District Court exercised its discretion in rejecting the

spoliation claim and thus we review its disposition of that claim on an abuse of discretion

basis. As we recently have reiterated, “a district court abuses its discretion if its decision



                                               4
rests upon a clearly erroneous finding of fact, an errant conclusion of law or an improper

application of law to fact.” United States v. Brown, 595 F.3d 498, 511 (3d Cir. 2010)

(quoting Montgomery v. Pinchak, 294 F.3d 492, 498 (3d Cir. 2002)). Taking into

account the incorporated standards of review within the abuse of discretion standard, we

are satisfied that the District Court did not abuse its discretion in rejecting the spoliation

claim.

         For the foregoing reasons the order of June 23, 2009, granting summary judgment

and rejecting Salvatore Aurelio’s spoliation claim, will be affirmed.




                                               5